 
COMMERCIAL MORTGAGE DEED AND SECURITY AGREEMENT
 
TO ALL PEOPLE TO WHOM THESE PRESENTS SHALL COME, GREETING:


KNOW YE, That AMK WELDING, INC., a Delaware corporation having an office in Bay
Shore, New York (hereinafter referred to as "Grantor" and/or "Mortgagor"), for
the consideration of ONE ($1.00) DOLLAR and other good and valuable
consideration, received to its full satisfaction from DYNAMIC MATERIALS
CORPORATION, a Delaware corporation having an office in Boulder, Colorado
(hereinafter referred to as "Grantee" and/or "Mortgagee"), do hereby give,
grant, bargain, sell and confirm unto the said Mortgagee, its successors and
assigns forever, all of their right, title and interest in and to that certain
piece or parcel of land, together with the improvements thereon, situated in the
Town of South Windsor, County of Hartford and State of Connecticut, known as 283
Sullivan Avenue, and more particularly bounded and described in Schedule A
attached hereto and made a part hereof (collectively, the "Land"),


Together with all buildings, structures and improvements of every nature
whatsoever (collectively, the "Improvements") now or hereafter situated on the
Land and all building materials, supplies and other property stored or delivered
to the site of the Land or at other locations for incorporation into the
Improvements located or to be located on the Land, and all fixtures, machinery,
appliances, equipment, furniture and personal property of every nature
whatsoever now or hereafter owned by Grantor and located in or on, or attached
to, and used or intended to be used in connection with or with the operation of,
the Land or Improvements, or in connection with any construction being conducted
or which may be conducted thereon, and all extensions, accessories, additions,
improvements, betterments, renewals, substitutions and replacements to any of
the foregoing, and all of the right, title and interest of Grantor in and to
such personal property or which, to the fullest extent permitted by law, shall
be conclusively deemed fixtures and a part of the real property encumbered
hereby.


Together with all easements, rights-of-way, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water courses, water rights and powers,
and all appurtenances whatsoever, in any way belonging, relating or appertaining
to any of the property described herein, or which hereinafter shall in any way
belong, relate or be appurtenant thereto, whether now owned or hereafter
acquired by Grantor,


Together with (i) all estate, right, title and interest of Grantor of, in and to
all judgments, insurance proceeds, awards of damages and settlements hereafter
made resulting from condemnation proceedings or the taking of the property
described herein or any part thereof under the power of eminent domain, or for
any damage (whether caused by such taking or otherwise) to the property
described herein any part thereof, or to any rights, appurtenant thereto, and
all proceeds of any sales or other dispositions of the property described herein
or any part thereof; and Grantee is hereby authorized to collect and receive
said awards and proceeds and to give proper receipts and acquittances therefor,
and (if it so elects) to apply the same toward the payment of the indebtedness
and other sums secured hereby, notwithstanding the fact that the amount owing
thereon may not then be due and payable; and (ii) all contract rights, general
intangibles, actions and rights in action, including without limitation, all
rights to insurance proceeds and unearned premiums arising from or relating to
the property described herein; and (iii) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the property
described herein,
 
 
 

--------------------------------------------------------------------------------

 

 
Together with all leasehold estate, right, title and interest of Grantor in and
to any and all leases or subleases pertaining to the Premises or any portion
thereof, whether now or hereafter existing or entered into, and all right, title
and interest of Grantor thereunder, including, without limitation, all cash,
security deposits, advance rentals, rents, issues, royalties, profits and
payments of similar nature, the assignment of which hereunder shall constitute
an absolute and present assignment,


The Land, Improvements and all other property described above is herein referred
to collectively as the "Premises".


TO HAVE AND TO HOLD the above granted and bargained premises with the privileges
and appurtenances thereof unto it, the said Grantee, its successors and assigns
forever, to its and their own use and behoof.


AND ALSO, the said Grantor, for it and its successors and assigns, covenants
with the Grantee, its successors and assigns, that at and until the ensealing of
these presents, it is well seized of the Premises as a good indefeasible estate
in fee simple and have good right to bargain and sell the same in manner and
form as above written, and that the same is free from all encumbrances
whatsoever except as set forth on Schedule B.


AND FURTHERMORE, the said Grantor, by these presents, binds itself, its
successors and assigns forever, to warrant and defend the above granted and
bargained premises to it, the said Grantee, and its successors and assigns,
against all claims and demands whatsoever, except as aforesaid.


THE CONDITION OF THIS DEED IS SUCH THAT WHEREAS, the Grantor and Air Industries
Group, a Nevada corporation are justly indebted to the Grantee by virtue of a
Promissory Note in the amount of Two Million Five Hundred Thousand and 00/100
Dollars ($2,500,000.00), as evidenced by said Note of even date herewith,
payable to Grantee or order, and with a maturity date as more particularly
described in the Note, a copy of said Note is attached hereto as Schedule C and
made a part hereof; and
 
 
2

--------------------------------------------------------------------------------

 
 
The Grantor hereto hereby further covenants and agrees to:


1.           Keep all improvements erected on or to be erected on said premises
insured against loss by fire or such other hazards, as the Grantee may require,
including without limitation, all-risk coverage, in an amount equal to not less
than the full contemplated amount of the loan or 100% of the guaranteed
replacement cost without depreciation of the completed improvements, with Lender
named as First Mortgagee under the Connecticut standard form of noncontributory
mortgagee endorsement.  Such policy shall provide that it may not be cancelled
without thirty (30) days' prior written notice to the Grantee and shall, at
Grantee's option, be deposited with the Grantee and maintained in full force and
effect by Grantor throughout the term of the mortgage loan.  All renewal
policies, at the option of the Grantee, shall be deposited with Grantee with
premiums paid by Grantor at least ten (10) days before the expiration of the old
policies; and the Grantor agrees that upon failure to maintain the insurance as
above stipulated, or to deliver said renewal policies if the Grantee so
requires, or to pay the premiums, the Grantee, upon no less than five (5) days
notice to Grantor, may effect such insurance and pay the premiums therefor, and
all sums so expended shall be immediately paid by the Grantor, and unless so
paid, shall be deemed part of the money secured hereby and shall bear interest
at the then prevailing rate of this mortgage, and thereupon the entire principal
sum unpaid, including such sums as may have been paid for premiums of insurance,
as aforesaid, and any and all other sums which shall be payable hereunder shall
become due and payable forthwith at the option of the Grantee, anything herein
contained to the contrary notwithstanding.  In case the Grantee elects under
this paragraph to advance insurance premiums, the receipt of the insurance
company in which said insurance is placed shall, with respect to any such
insurance premiums, be conclusive evidence of the amount and fact of payment
thereof. In case of loss and payment by any insurance company, the amount of
insurance money received shall be applied either on the indebtedness secured
hereby, or in rebuilding and restoring the damaged property as the Grantee may
elect.  The Grantor shall claim no cancellation or return of any policy or
premium except from and after the satisfaction or redemption of this mortgage by
the Grantor. Any policies referred to herein shall be written by companies
acceptable to Grantee and licensed to do business in the State of Connecticut.


2.           Furnish the Grantee with satisfactory evidence that Grantor has in
effect public liability, and property damage insurance in an amount and with an
insurance company acceptable to the Grantee, which said company shall be
licensed to do business in the State of Connecticut.


3.           Provide flood insurance in an amount sufficient to meet federal
requirements if the premises secured herein are in an area designated by the
Federal Government as being flood prone. In addition, provide demolition
insurance and/or an endorsement for any contingent liability from the operation
of building laws if it is found that there is an encroachment over building
lines or a violation applicable to zoning regulations or if any building is
determined to be non-conforming and there is any restriction imposed upon
rebuilding which could legally prevent such rebuilding, in an amount sufficient
in Lender's sole discretion to protect against any diminution in value as a
result thereof.
 
 
3

--------------------------------------------------------------------------------

 

 
4.           Furnish to the Grantee, without expense to the Grantee, financial
statements, tax returns and records of the Grantor, hereby upon the reasonable
request of Grantee and fiscal year end compilation statements of the Grantor
prepared in accordance with generally accepted accounting principles
consistently applied, satisfactory to Grantee, sufficiently detailed as the
Grantee may reasonably require.  Said year-end statements shall include, without
limitation, a balance sheet and an income and expense statement, shall be
furnished to the Grantee within one hundred twenty (120) days after the end of
each calendar or fiscal year.


5.           Furnish all such waivers and releases of liens or claims on said
premises, equipment and accessions thereto, and such surveys as the said Grantee
may deem necessary or reasonably request for the protection of this mortgage;
and pay, when due, all insurance premiums, water rates, taxes and assessments,
levied or assessed, upon the said property and upon the note, or debt hereby
secured, including excess mortgage taxes.  If Mortgagor fails to perform or
comply with any of the covenants and agreements contained section above,
Grantee, upon five days prior notice to Grantor, shall have the right, but not
the obligation, to cure such default and to add the cost of same, including
attorney's fees, with interest at the rate provided in the note secured hereby
to the mortgage debt secured herein.  In the event of any such default, the
entire remaining unpaid balance secured by this mortgage shall immediately
become due and payable at the option of the Grantee.


6.           Obtain the express written consent of the Grantee before they shall
sell, lease, mortgage, encumber or otherwise transfer any of their interest or
ownership in the property which is the subject of this mortgage.  Further the
Grantor agrees not to change or modify any leases without the express written
consent of the Grantee.  It is expressly understood by the Grantor that in the
event of such unauthorized transfer, encumbrance or modification, the whole of
said principal sum or so much thereof as shall remain unpaid plus any accrued
interest and charges, if any, shall immediately become due and payable at the
option of the Grantee.


7.           Pay all costs, charges, and expenses, including reasonable
attorney's fees, incurred by the Grantee in any foreclosures or other legal
proceeding for collection of the debt hereby secured and in protecting this
mortgage as a first lien on the said premises and/or sustaining the lien of this
mortgage and in any other litigation or controversy arising from or connected
with this mortgage or the debt hereby secured.


8.           Obtain the Grantee's written consent before beginning to demolish,
remove, or substantially alter any of the buildings on the premises or fixtures
or equipment therein.


9.           Hereby make and adopt all provisions and promises in the Note
hereinafter described as covenants of the Grantor herein and as part of this
deed.


10.           Keep the buildings and other improvements upon said premises in
good order and repair so long as the debt hereby secured or any part hereof
remains unpaid.
 
 
4

--------------------------------------------------------------------------------

 

 
11.           Permit the Grantee or its agents including, without limitation, an
independent engineering firm selected by Grantee, to make a thorough inspection
of the property mortgaged hereunder as Grantee may reasonably require and effect
whatever reasonable repairs or replacement Grantee may require to maintain said
property in good condition, if Grantor fails to do so, such inspection fees,
repairs and replacements to be at Grantor's sole cost, to be paid by Grantor on
demand and to become part of the debt secured hereby and to be subject to
interest thereon until paid at the rate set forth in the Note.


12.           Pay the note and all indebtedness secured hereby in such lawful
money of the United States of America as shall be legal tender in payment of all
debts and dues, public and private, at the time of such payment.


13.           At all times keep, perform and observe all the covenants,
agreements, terms, provisions, conditions and limitations of all leases covering
all or a portion of the mortgaged property on its part as landlord to be kept,
performed and observed, and will do all things necessary to prevent default on
its part hereunder.  The Grantor, within ten (10) days after receipt of written
request from the Grantee, will assign to the Grantee, such leases covering
portions of the real property included in the mortgaged property as shall not
have previously been assigned to the Grantee and shall be specified in such
request, under a form of assignment which shall be acceptable to the Grantee,
and the Grantor agrees not to assign any such leases or rents accruing from any
of the mortgaged property to anyone but the Grantee.


14.           Refrain from obtaining additional financing on the Premises
without the prior written consent of the Grantee, which consent may be
unreasonably withheld.


15.           Shall keep and maintain proper and accurate books, records and
accounts reflecting all items of income and expense received or paid by the
Grantor or any other person in connection with the Premises and all business
operations conducted at or from the Property.  The Grantee shall have the right
at any time during normal business hours to examine and copy any such books,
records and accounts wherever located.


16.           Shall pay a late charge equal to five (5%) percent of any sums not
received by Grantee within ten (10) calendar days after its due date and default
interest, if any, as set forth in the Note.


17.           In the event of condemnation or other taking of the property, or
part thereof, or for conveyance in lieu of condemnation or other taking, the
proceeds of any award or claim for damages, direct or consequential, are hereby
assigned and shall be paid to the Grantee to the extent of sums due Grantee. The
Grantor hereby authorizes and grants a power of attorney to the Grantee to
endorse any checks or drafts and execute any releases as may be necessary to
effectuate this clause.
 
 
5

--------------------------------------------------------------------------------

 

 
18.           In the event of default by the Grantor under any encumbrance
having priority over this mortgage covering the property mortgaged hereby or in
the event of any proceedings brought with respect to the property, including,
but not limited to code enforcement, building, housing or fire code or zoning
violations, the Grantee shall have the right, but not the obligation, to cure
such default and to add the cost of same, including attorney's fees, with
interest at the rate provided in the note secured hereby to the mortgage debt
secured herein.  In the event of any such default, the entire remaining unpaid
balance secured by this mortgage shall immediately become due and payable at the
option of the Grantee.


19.           This Mortgage and the Note secured hereby are to be governed by
and construed in accordance with the laws of the State of Connecticut.


20.           The Grantor upon request shall deliver to the Grantee all reports,
licenses, permits, approvals, orders, agreements, options, and applications
relating to or affecting the Premises.


21.           The Grantor represents and warrants that as of the date of this
Mortgage:


A.           The fair market value of Grantor’s assets exceeds their liabilities
and no bankruptcy or insolvency proceedings are pending or to the knowledge of
Grantor contemplated by or against the Grantor.


B.


C.           The property and all Improvements thereon are in good order and
repair, have not suffered any damage from fire or other casualty, and to the
knowledge of Grantor, no part of the Premises has been condemned or taken by
eminent domain and no condemnation or other taking of the Premises or any part
thereof is threatened or pending, or has been threatened with, any other title
proceedings.


D.           To the knowledge of the Grantor, there is no action, suit or
proceeding pending, or, , threatened against or materially affecting the
Premises or the business operations conducted at or from the Premises or the
business operations conducted at or from the Property or which involve the
possibility of any judgment or liability not fully covered by insurance.


E.           The Grantor is not a party to or bound by any contract, agreement
or other instrument, or subject to any other restriction or any judgment, order,
writ, injunction, decree, rule or regulation which now or in the future may
materially and adversely affect the business, operations, properties, assets or
condition, financial or otherwise, of the Premises.
 
 
6

--------------------------------------------------------------------------------

 

 
22.           Grantor hereby grants to Grantee a security interest in all
fixtures, machinery, appliances, equipment, furniture and personal property of
every nature whatsoever now or hereafter owned by the Grantor and located in or
on, or attached to, and used or intended to be used in connection with or with
the operation of, the Land or Improvements, or in connection with any
construction conducted thereon, and all extensions, accessions, additions,
improvements, betterments, renewals, substitutions and replacements to any of
the foregoing, and all of Grantor's contract rights in contracts and agreements
now or hereafter existing with respect to the Premises, including, without
limitation, Grantor's construction contracts and contracts with architects,
engineers and subcontractors.  This Mortgage is a self-operative security
agreement and is intended to be effective as a financing statement pursuant to
the Connecticut Uniform Commercial Code, but Grantor agrees to execute and
deliver on demand such other security agreements, financing statements and other
instruments as Grantee may request in order to perfect its security interest or
to impose the lien hereof more specifically upon any of such property.  Grantee
shall have all the rights and remedies in addition to those specified herein of
a secured party under the Connecticut Uniform Commercial Code.


23.           No right, power or remedy conferred upon or reserved to Grantee by
the Note, this Mortgage or any other instrument securing the indebtedness is
exclusive of any other right, power or remedy, but each and every such right,
power and remedy shall be cumulative and in addition to any other right, power
and remedy given hereunder or under the Note or any other instrument securing
the indebtedness, or now or hereafter existing at law, in equity or by statute.


24.           Grantee shall not be compelled to release, or be prevented from
foreclosing or enforcing, this Mortgage upon all or any part of the property
hereby mortgaged, unless the entire debt and all items hereby secured shall be
paid in lawful money as aforesaid; and shall not be required to accept any part
or parts of the Premises as distinguished from the entire whole thereof, as
payment of or upon the said debt to the extent of the value of such part or
parts; and shall not be compelled to accept or allow any apportionment of the
said debt to or among any separate parts of the Premises.


AND IT IS MUTUALLY AGREED THAT:


1.           Any failure by the Grantee to insist upon the strict performance by
the Grantor of any of the terms and provisions herein or in the Note or other
documents relating to the loan or other security therefor shall not be deemed to
be a waiver of any of the terms and provisions herein or therein, and the
Grantee, notwithstanding any such failure, shall have the right thereafter to
insist upon the strict performance by the Grantor of any and all of the terms
and provisions of this Mortgage or the Note secured hereby to be performed by
the Grantor.


2.           All the provisions and covenants herein contained shall bind, and
the benefits and advantages shall inure to the benefit of the respective
successors and assigns of the Grantor and the Grantee, except as expressly
herein provided.  Whenever and wherever used, the singular number shall include
the plural, the plural, the singular, and the use of any gender shall be
applicable to all genders.
 
 
7

--------------------------------------------------------------------------------

 

 
3.           This entire contract is primarily one between the Grantor and the
Grantee and if the Grantor or any subsequent owner of said premises during their
period of ownership, or any guarantor of the note secured by this mortgage,
shall be adjudged bankrupt or insolvent, or if the buildings on the said
premises shall be substantially damaged in any manner and not covered by
insurance, or if the Grantor shall have violated or failed to perform any of the
terms and provisions in this instrument, or in the said note, or if the Grantor
or any guarantor are in default of any other agreement or financing with
Grantee, its successors and assigns whether now existing or hereafter arising,
the entire indebtedness hereby secured shall, at the option of the said Grantee,
become due and payable immediately without necessity for demand or notice.


THE GRANTOR HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT IN WHICH AN ACTION MAY BE COMMENCED ARISING
OUT OF THIS MORTGAGE OR ANY ASSIGNMENT THEREOF OR BY REASON OF ANY OTHER CAUSE
OR DISPUTE BETWEEN THE GRANTOR AND GRANTEE IN CONNECTION WITH THE TRANSACTION
EVIDENCED BY THIS MORTGAGE AND SECURITY AGREEMENT OR ANY GUARANTY HEREOF. THE
GRANTOR ACKNOWLEDGES THAT IT MAKES THIS WAIVER KNOWINGLY, VOLUNTARILY AND ONLY
AFTER EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH ITS
ATTORNEY.


THE GRANTOR HEREBY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS MORTGAGE DEED
AND SECURITY AGREEMENT IS A PART OF A COMMERCIAL TRANSACTION, AND TO THE EXTENT
ALLOWED UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES OR BY OTHER
APPLICABLE LAW, THE GRANTOR HEREBY WAIVES (A) ALL RIGHTS TO NOTICE AND PRIOR
COURT HEARING OR COURT ORDER IN CONNECTION WITH ANY AND ALL PREJUDGMENT REMEDIES
TO WHICH THE GRANTEE OR ANY SUBSEQUENT HOLDER OF THIS NOTE MAY BECOME ENTITLED
BY VIRTUE OF ANY EVENT OF DEFAULT OR PROVISION OF THIS MORTGAGE AND SECURITY
AGREEMENT, AND (B) ALL RIGHTS TO REQUEST THAT THE GRANTEE OR ANY SUBSEQUENT
HOLDER OF THIS NOTE POST A BOND, WITH OR WITHOUT SURETY, TO PROTECT THE GRANTOR
OR ANY OTHER LIABLE PARTY AGAINST DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT
REMEDY SOUGHT OR OBTAINED BY THE GRANTEE OR ANY SUBSEQUENT HOLDER OF THIS
MORTGAGE DEED AND SECURITY AGREEMENT BY VIRTUE OF ANY EVENT OF DEFAULT OR OTHER
PROVISION OF THIS MORTGAGE DEED AND SECURITY AGREEMENT, AND THE GRANTOR HEREBY
CONSENTS TO THE ISSUANCE OF ANY SUCH PREJUDGMENT REMEDY WITHOUT SUCH A BOND.


4.            A recordable Satisfaction of Mortgage Deed and Security Agreement
shall be delivered to Grantor in exchange for the satisfaction of the
obligations secured hereby.
 
 
8

--------------------------------------------------------------------------------

 

 
NOW, THEREFORE, if all covenants, stipulations and agreements of said Grantor
herein contained shall be fully and faithfully performed and the Note above
described shall be well and truly paid according to its tenor, then this Deed
shall be void, otherwise to remain in full force and effect.


IN WITNESS WHEREOF, the undersigned has hereunto signed this instrument this 1st
day of October, 2014.


Signed and Delivered
in the presence of:
 
 
AMK WELDING, INC., a Delaware corporation

 
 

/s/ Kristie Ciaccio
   
By: /s/Peter Rettaliata
 

 
Printed Name: Peter Rettaliata
 

 
Its:  Vice President
 

 
Hereunto Duly Authorized

Kristie Ciaccio
 
 
9

--------------------------------------------------------------------------------

 

 
 
STATE OF                       :
                                           :    ss.
__________            October ___, 2014
COUNTY OF                    :


Personally appeared ___________________, ________________of AMK Welding, Inc., a
Delaware corporation, signer of the foregoing instrument and acknowledged the
same to be his/her free act and deed as such __________ of AMK Welding, Inc. and
the free act and deed of said corporation, before me.
 

 
__________________________________________
Commissioner of the Superior Court
Notary Public, My comm. expires:

 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE A
THE LAND


[ex4.jpg]
 
 
11

--------------------------------------------------------------------------------

 
 
Third Piece:
 
[ex5.jpg]
 
Said First Piece, Second Piece and Third Piece being the same premises conveyed
to the Mortgagor herein by deed from Dynamic Materials Corporation, a Delaware
corporation recorded April 21, 2010 in Volume 2107 at Page 230 of the South
Windsor Land Records.
 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE B
PERMITTED ENCUMBRANCES
 
Sanitary sewer caveat in favor of the Town of South Windsor dated April 16, 1971
and recorded in Volume 136 at Page 124 of the South Windsor Land Records.
 
 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE C
NOTE
 
[See attached.]
 
 
 
14

--------------------------------------------------------------------------------